 

Case 1:20-cv-02107-JEB Document 2-6 Filed 08/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NATIONAL ASSOCIATION OF THE DEAF, et al.,
Plaintiffs,
V.

DONALD J. TRUMP, et ai.,

Defendants. Civil Action No.

 

 

DECLARATION OF CARLTON STRAIL IN SUPPORT OF PLAINTIFFS’
MOTION FOR PRELIMINARY INJUNCTION

 

I, Carlton Strail, hereby state under penalty of perjury that the following statements are
true and accurate to the best of my knowledge, information, and belief:

1. I am a 92-year-old deaf resident of Syracuse, New York. I have a high school
diploma, and never attended college. Since 1995, I have been retired from working in a
department store.

2. I am fluent in American Sign Language (“ASL”), which is my preferred and
primary language.

3. I do not own a computer and receive my news from television. However, I have
difficulty understanding rapid and unreliable live captioning on television, especially when the
content is complex such as when there is information about a health pandemic.

4, I watched a number of the White House’s Coronavirus press briefings during

March and April 2020 and saw the briefings again in July of 2020, but I cannot understand the

briefings because there is no ASL interpreter during the briefings.
Case 1:20-cv-02107-JEB Document 2-6 Filed 08/03/20 Page 2 of 2

a I want to understand the White House briefings because I want information on
how to stay safe during the Coronavirus pandemic, as well as how to take care of family, friends,
and loved ones. I also want information about other pandemic-related issues, such as the
progress in developing a potential vaccine and the impact of the pandemic on the economy and
country as a whole.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Date: July 31, 2020 CLI

Carlton Strail
